Title: From George Washington to Thomas Newton, Jr., 12 October 1789
From: Washington, George
To: Newton, Thomas Jr.


          
            Sir,
            New York Octr 12th 1789
          
          A variety of avocations has prevented my giving an earlier acknowledgment to your letter of the 17th of July. I will now thank you, Sir, to furnish me with an Acct of the quantity & cost of the materials which have been placed on Cape Henry by the Commissioners appointed by the Assembly of Virginia, for the purpose of building a Light-house—as you have been so obliging as to offer to do it.
          I am sorry that you have not yet recd any of my outstanding debts, but am not without hope that you will be able to collect at least some part of them shortly. this case is hard, and I believe singular. I am, Sir, Your most Obedt Sert
          
            G. Washington
          
        